Title: From Thomas Jefferson to Henry Voigt, 16 January 1802
From: Jefferson, Thomas
To: Voigt, Henry


          
            Sir
            Washington Jan. 16. 1802.
          
          I recieved last night only your favor of the 29th. Dec. the specimens of his art which mr Reish had shewed me on a former occasion had convinced me of his talents, and produced my recommendation of him to the mint. I sincerely wish he may meet with the encouragement he deserves, and should expect his eminence would soon engage him with the book sellers. the Declaration of independence is certainly an epoch of our being so remarkable as to merit a medal. but the government has issued no medals in commemoration of events purely, unconnected with military exploit. mr Reish’s execution in this instance has certainly great merit. he had been so kind as to send me one through mr Duane. having a few friends to whom I would wish to present them, I will ask the favor of you to apply to him in my name for four, & forward them to me with information of the price which I will immediately have paid to him. Accept for him & yourself my salutations and best wishes.
          
            Th: Jefferson
          
        